ORDER
PER CURIAM.
Defendant, Richard D. Patton, appeals from the judgment upon his convictions for assault in the third degree, Section 565.070, RSMo 2000; assault in the first degree, Section 565.050, RSMo 2000; and armed criminal action, Section 571.015, RSMo 2000. Defendant was sentenced to one year imprisonment for third-degree assault and a concurrent term of ten years’ imprisonment for first-degree assault and a consecutive term of three years’ imprisonment for armed criminal action. Defendant contends the trial court erred in (1) not submitting Defendant’s self-defense instructions, (2) not allowing defense counsel to cross-examine the victim about the expiration of his bondsman’s license, and (3) excluding Defendant’s videotape exhibit.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion reciting the detailed facts and restating principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed in accordance with Rule 30.25(b).